Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality: on page one, first paragraph, the history of the application should be updated to reflect, --now U.S. Patent No. 10,710,109--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicants set forth a spray nozzle device and equipment controller to control rotation of the turbine engine, however, it is unclear whether the system works as claimed when there is no machine to effect rotation of the engine?  Applicant is requested to particularly and distinctly point out the claimed invention.
In claim 9, Applicants set forth a spray nozzle device and spray controller to control temporal duration or control time in the atomization of the engine, however, it is unclear whether the system works as claimed when there is no timer?  Applicant is requested to particularly and distinctly point out the claimed invention.


                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma (JP2008253889; see [English translation]) in view of Rautenberg et al (US 2015/0209915).
Fukanuma sets forth a system comprising an atomizing spray nozzle device configured to receive materials for forming different phases of coating; an atomization zone housing portion 
With respect to claim 2, the configuring of the equipment controller via suitable program to actuate and regulate spray with rotation of the engine would only require routine skill in the art.
With respect to claim 3, it would be within the purview of one skilled in the art to appropriately size the nozzle device for the workpiece being treated.  Rautenberg establishes the repair of a turbine engine with the nozzle being inserted into a borescope opening of the turbine engine [0045-005].
With respect to claims 4-8 see above.
With respect to claim 9, Fukanuma sets forth a system comprising an atomizing spray nozzle device configured to receive materials for forming different phases of coating; an atomization zone housing portion (12) fluidly coupled to an inlet and disposed along a central axis of the device, the atomization zone housing portion (12) to receive different phases of material from the inlet, the atomization zone housing portion (12) shaped to mix the different phases of material into a two-phase mixture of ceramic-liquid droplets in a carrier gas ([0047]); a bin housing portion (1) fluidly coupled with the atomization zone housing portion along a central axis of the device and extending from the atomization zone housing portion to a delivery end, the bin housing portion 1 comprising an internal bin cavity (1c) elongated along the central axis, the bin (1) to receive the two-phase mixture of ceramic-liquid droplets in a carrier gas from the atomization zone (12); and one or more delivery nozzles fluidly coupled to the bin cavity, the one or more delivery nozzles providing one or more outlets from which the two-phase mixture of ceramic-liquid droplets in a carrier gas is delivered onto one or more surfaces of a target object 
With respect to claims 10-16, the apparatus as defined by the combination above would meet all claimed structural limitations.
With respect to claim 17, Fukanuma sets forth a system comprising an atomizing spray nozzle device configured to receive materials for forming different phases of coating; an atomization zone housing portion (12) fluidly coupled to an inlet and disposed along a central axis of the device, the atomization zone housing portion (12) to receive different phases of material from the inlet, the atomization zone housing portion (12) shaped to mix the different phases of material into a two-phase mixture of ceramic-liquid droplets in a carrier gas ([0047]); a bin housing portion (1) fluidly coupled with the atomization zone housing portion along a central axis of the device and extending from the atomization zone housing portion to a delivery end, the bin housing portion 1 comprising an internal bin cavity (1c) elongated along the central axis, the bin (1) to receive the two-phase mixture of ceramic-liquid droplets in a carrier gas from the atomization zone (12); and one or more delivery nozzles fluidly coupled to the bin cavity, the one or more delivery nozzles providing one or more outlets from which the two-phase mixture of ceramic-liquid droplets in a carrier gas is delivered onto one or more surfaces of a target object as a coating on the target object, the spray nozzle device having a narrow tip (1d; see Fig. 1) capable or being inserted into an engine with mixing of the materials via collision ([0005]; also [0022-0048]; see Figs. 1 and 2).  Fukanuma is silent concerning an equipment controller to control rotation of the engine into which the nozzle device is insert.  However, it was known in the art as evidenced by Rautenberg that a nozzle is inserted into the turbine engine to inject the mixed slurry onto one or more surfaces within the turbine engine without disassembling the turbine engine; that the outer casing may not be moved relative to the turbine engine during injection or alternatively the turbine engine internal components may be rotated [0045-0053]. In light of the technical teachings of Rautenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an equipment controller to control rotation of the engine into which the nozzle device is insertable for stationary application or circumferential application of spray on the interior of the engine.  This would only require routine skill in the art to control the manipulation of the workpiece (i.e., engine) relative to the spray nozzle device.
With respect to claims 18-20, the apparatus as defined by the combination above would meet all claimed structural limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following is the state of the art with respect to cold spray:  Fukanuma (US2020/0215559).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/13/2021